Exhibit JOINT VENTURE AGREEMENT This Joint Venture Agreement (the "Agreement") is entered into this 20th day of September 2009 by and between Zero Emission People, LLC ("ZEP") and Sunbeam, LLC. ("Sunbeam") WHEREAS, ZEP is engaged in pursuing opportunities in wind energy development; and WHEREAS, ZEP is in the process to merge with Wind Works Power Corp. with associated development financing capabilities ("ZEP/Wind Works"); and WHEREAS, SUNBEAM is in the developmental stages of six wind farms; and WHEREAS, the parties wish to combine their unique skills and abilities pursuant to the terms and conditions of this Agreement NOW THEREFORE, in consideration for the mutual covenants contained herein and other good and valuable consideration it is agreed: ARTICLE 1: JOINT VENTURE The parties hereto form this joint venture which will be identified as the Sunbeam -ZEP/Wind Works Joint Venture (the "Joint Venture"). Specifically, Sunbeam obtaines shares in ZEP/Wind Works in exchange for ZEP/Wind Works obtaining shares in the Project companies that hold the assets of the wind farm projects. (a)The parties agree as follows: (i) SUNBEAM herewith sells 50% of the projects to ZEP as set forth on Schedule A (the "Projects"). (ii) ZEP/Wind Works issues to SUNBEAM, or its nominees, 9,800,000 shares ofWind Works common stock (the "Shares"). The common stock will be issued pursuant toan exemption from registration and will be subject to resale limitations as prescribed byRule 144 of the Securities Act of 1933. (iii) ZEP/Wind Works will be required to fund all development costs, including the FIT applications. (b)ZEP/Wind
